DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant’s election without traverse of Species A: Fig. 5 in the reply filed on 3/31/2021 is acknowledged.
Claims 3 & 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/31/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/KR2016/000543 provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
The disclosure is objected to because of the following informalities: it is suggested to include a paragraph referring to the priority in the beginning of the specification.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “to or not to be” to –to be or not to be- in ll. 11.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “the locking steps” to –the plurality of locking steps- in ll. 11-12 & 18 (twice).  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  amend “the locking steps” to –the plurality of locking steps- in ll. 7 & 8 (twice).  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  amend “to or not to be” to –to be or not to be- in ll. 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kornerup et al. (2006/0264928).
Concerning claim 1, as illustrated in Figs. 1-8, Kornerup discloses an electrosurgical device having an easily adjustable length (ESU pencil 1 having an adjustable length; [0041-0042]), the electrosurgical device comprising: 
a body elongated in a longitudinal direction and having a space longitudinally defined therein (housing 2 has an interior space; [0042]); 
an operation unit having an operation member with a first side disposed in the space and a second side exposed over the space (two buttons 13 control operation and have first sides disposed in the housing 2 and second sides exposed over the housing 2; [0050]), a substrate disposed in the space and electrically connected with the operation member (circuit board 16 electrically connects to buttons 13/switches 17; [0053]), and a contact member elongated in the space with a top thereof in electrical contact with the substrate (plated electrically conductive bottom surface of circuit board 16; [0053]); 
a stretching member being slidable in the space and having a plurality of locking steps longitudinally formed on a top thereof (carrier 6 is arranged so that it can slide in and out of the housing 2 and has a first set of teeth 7 formed on a “top” thereof when pencil 1 is rotated in space; [0042-0043]), a button stopper supported and moved on the body to or not to be locked to the locking steps (flexible member 9 has a second set of teeth 8 and by depressing flexible member 9, the second set of teeth 8 disengage from the first set of teeth 7 such that carrier 6 can be pushed into housing; [0043]); 
a contact guide with a first end disposed in the stretching member and a second end extending toward the contact member (wire clip 18 is inserted into carrier 6 and makes contact with bottom of circuit board 16 which is plated with an electrically conducting surface; [0053]); and 
a blade coupled to the first end of the contact guide and extending out of the stretching member (electrode 5 is mounted to carrier 6 and extends distally; [0042])), wherein when the stretching member is moved in the space without the button stopper locked to the locking steps, the contact guide slides along the contact member in contact with the contact member (connection between wire clip 18 and circuit board 15 slide while remaining in electrical connection to each other while carrier 6 is retracted or extended relative to housing 2; [0053]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ineson (2015/0209100) in view of Sullivan (6,197,024).
Concerning claim 1, as illustrated in Figs. 28-37, Ineson discloses an electrosurgical device having an easily adjustable length (electrosurgical pencil 240 has an adjustable length; [0075]), the electrosurgical device comprising: 
a body elongated in a longitudinal direction and having a space longitudinally defined therein (main body portion 14 is elongated in the longitudinal direction and has a space longitudinally defined therein; [0051]); 
an operation unit having an operation member with a first side disposed in the space and a second side exposed over the space (electrical switch mechanism 244 has a first side (pins 58, 60/clips 246) disposed in the space of body 14 and a second side exposed over the space of body 14; [0054], [0075-0076]), a substrate disposed in the space and electrically connected with the operation member (circuit board 52 inherently comprises a substrate; [0054]), and a contact member elongated in the space with a top thereof in electrical contact with the substrate (second metal conducting strip 252 is mounted in main body portion 14 directly below wall structure 24 and in electrical contact with circuit board 52 via rearwardly projecting tongue 272 which projects into the sleeve of electrical connector 274 mounted on forward end of circuit board 52; [0077], [0079]); 
a stretching member being slidable in the space (longitudinal position of elongated vent tube 12 is adjustable; [0051], [0065], [0079]); 
a contact guide with a first end disposed in the stretching member and a second end extending toward the contact member (first metal conducting strip 250 has a distal portion mounted in vent tube 12 and has a proximal upward projecting end section 254 that extends toward second conducting strip 252; [0077-0078]); and 
a blade coupled to the first end of the contact guide and extending out of the stretching member (electrode tool/blade 54 extends out of vent tube 12 and is electrically coupled to the distal portion of first metal conducting strip 250; [0054], [0077]), 
wherein when the stretching member is moved in the space, the contact guide slides along the contact member in contact with the contact member (two metal conducting strips are in sliding electrical contact with one another and the second metal conducting strip 252 is adapted to electrically connect the first metal conducting strip 250 to the electrical control provided by the circuit board 52 such that power from the circuit board 52 is provided to the second conducting strip 252 which is then able to transmit this power to the first conducting strip 250 whatever extended position of the vent tube 12 is selected; [0077-0079].
Ineson fails to teach the stretching member having a plurality of locking steps longitudinally formed on a top thereof, a button stopper supported and moved on the body to or not to be locked to the locking steps, and the stretching member movable in space without the button stopper locked to the locking steps. However, Sullivan discloses an electrosurgical device (1) having an easily adjustable length comprising a 
Concerning claim 2, Sullivan further discloses the button stopper (50) has a rotation guide (202) rotatably disposed in the space of the body (10), a button portion (56) extending upward to be exposed over the space at a first side of the rotation guide (202), and a locking portion (52) extending at a second side of the rotation guide to be locked to the locking steps (34), and when the button portion (56) is pressed down, the locking portion (52) is lifted not to be locked to the locking steps (32), and when the button portion (56) is pressed up, the locking portion (52) is moved down to be locked to the locking steps (32) (Col 5, ll. 26-49, Col. 6-7, ll. 53-51; Fig. 1-5A).
Concerning claim 4¸Sullivan further discloses an elastic member (54) supported to face a top of the locking portion (52) in the space of the body (10) to press down the 
Concerning claim 7, Ineson discloses the space includes a first receiving portion (top portion above 24) disposed over a top plate (24) longitudinally elongated therein and a second receiving portion (bottom portion below 24) disposed under the top plate with longitudinal front and rear thereof open, the operation member (244) of the operation unit and the substrate (52) are disposed in the first receiving portion (top portion above 24), the contact member (252) of the operation unit is elongated in the second receiving portion (bottom portion below 24) and electrically connected with the substrate (54) through (where “through” can be defined as: “past; beyond”; www.dictionary.com) the top plate (24), the stretching member (12) is disposed in the second receiving portion (bottom portion below 24) under the contact member (252) to be movable forward out of the second receiving portion or into the second receiving portion, and has a suction passage longitudinally formed therein, the contact guide (250) has a first end (distal) disposed in the suction passage and a second end (254) extending toward the contact member (252) through the suction passage via opening (262), and the blade (54) is coupled to the first end (distal) of the contact guide (250) and extends out of the suction passage ([0075-0079]; Fig. 28-29).  Sullivan further discloses the button stopper is rotatably supported on a top plate (20) with a first side (56) exposed out of the body and a second side (58, 52) disposed to or not to be locked to the locking steps (34) through the top plate (20) (Col. 5, ll. 50-64, Col. 6-7, ll. 53-51; Fig. 5A-B). 
claim 8, Ineson discloses the contact guide (250) has a front end extending toward a front of the suction passage where the blade (54) is disposed, a rear end extending to a rear of the suction passage, and a contact terminal (254) bent toward the contact member (252) at the rear, and the contact terminal (254) is configured to be in contact with the contact member (250), so power applied to the contact member (250) is transmitted to the blade (54) connected with the contact guide (250) ([0077-0079]; Fig. 29).
Concerning claim 9¸Ineson discloses a cut guide (see cut-out at rear end of 12) is formed by cutting forward a rear, where the contact terminal (254) is disposed, of the stretching member (12), and the contact terminal (254) is guided in the cut guide (Fig. 28-29).
Concerning claim 10, Ineson discloses a coupling guide (280) is inserted in a front, which faces the blade (54), of the suction passage, and the blade (54) is fitted in a first end of the coupling guide (280), the contact guide (250) is fitted in a second end of the coupling guide (280), and the blade (54) and the coupling guide (280) are electrically connected to each other ([0080]; Fig. 28-29).
Concerning claim 11¸ Sullivan further discloses the elastic member (54) to be a plate spring (Fig. 5A-B). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Busch-Madsen et al. (2014/0052131) teaches an adjustable electrosurgical pencils.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794